 


109 HR 1448 IH: To direct the Commandant of the Coast Guard to convey the Coast Guard Cutter MACKINAW, upon its scheduled decommissioning, to the City and County of Cheboygan, Michigan, to use for purposes of a museum.
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1448 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Stupak introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To direct the Commandant of the Coast Guard to convey the Coast Guard Cutter MACKINAW, upon its scheduled decommissioning, to the City and County of Cheboygan, Michigan, to use for purposes of a museum. 
 
 
1.Conveyance of decommissioned Coast Guard Cutter MACKINAW 
(a)In generalUpon the scheduled decommissioning of the Coast Guard Cutter MACKINAW, the Commandant of the Coast Guard shall convey all right, title, and interest of the United States in and to that vessel to the City and County of Cheboygan, Michigan, without consideration, if— 
(1)the recipient agrees— 
(A)to use the vessel for purposes of a museum; 
(B)not to use the vessel for commercial transportation purposes; 
(C)to make the vessel available to the United States Government if needed for use by the Commandant in time of war or a national emergency; and 
(D)to hold the Government harmless for any claims arising from exposure to hazardous materials, including asbestos and polychlorinated biphenyls (PCBs), after conveyance of the vessel, except for claims arising from the use by the Government under subparagraph (C); 
(2)the recipient has funds available that will be committed to operate and maintain the vessel conveyed in good working condition, in the form of cash, liquid assets, or a written loan commitment, and in an amount of at least $700,000; and 
(3)the recipient agrees to any other conditions the Commandant considers appropriate. 
(b)Maintenance and delivery of vesselPrior to conveyance of the vessel under this section, the Commandant shall, to the extent practical, and subject to other Coast Guard mission requirements, make every effort to maintain the integrity of the vessel and its equipment until the time of delivery. If a conveyance is made under this section, the Commandant shall deliver the vessel at the place where the vessel is located, in its present condition, and without cost to the Government. The conveyance of the vessel under this section shall not be considered a distribution in commerce for purposes of section 6(e) of Public Law 94–469 (15 U.S.C. 2605(e)). 
(c)Other excess equipmentThe Commandant may convey to the recipient any excess equipment or parts from other decommissioned Coast Guard vessels for use to enhance the vessel’s operability and function for purposes of a museum. 
 
